


117 HR 2250 IH: Department of Veterans Affairs Information Technology Reform Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2250
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. Rosendale (for himself, Mr. Mrvan, and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to improve the management of information technology projects and investments of the Department of Veterans Affairs, and for other purposes.


1.Short titleThis Act may be cited as the Department of Veterans Affairs Information Technology Reform Act of 2021. 2.Management of major information technology projects (a)In generalChapter 81 of title 38, United States Code, is amended by adding at the end the following new subchapter:

VIInformation technology projects and activities
8171.DefinitionsIn this subchapter: (1)The term appropriate congressional committees means—
(A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Subcommittees on Military Construction, Veterans Affairs and Related Agencies of the House of Representatives and the Senate.
(2)The term information technology has the meaning given that term in section 11101 of title 40. (3)The term life cycle costs means all direct and indirect costs to acquire, implement, operate, and maintain an information technology system.
(4)The term major information technology project means a project or program of the Department of Veterans Affairs (including a project or program of any element of the Department) for, or including, the acquisition or implementation of an information technology system if— (A)the project or program is designated—
(i)by the Secretary of Veterans Affairs or the Chief Information Officer of the Department as a major information technology project; or (ii)by the Director of the Office of Management and Budget as a major information technology investment, as defined in section 11302 of title 40; 
(B)the dollar value of the project or program is estimated by the Secretary to exceed— (i)$50,000,000 (as adjusted for inflation pursuant to section 1908 of title 41) for all project or program costs in a single fiscal year;
(ii)$200,000,000 (as adjusted for inflation pursuant to section 1908 of title 41) for all project acquisition or implementation costs for the duration of the project or program; or (iii)$500,000,000 (as adjusted for inflation pursuant to section 1908 of title 41) for the total life cycle costs of the project or program; or
(C)any increment of the project or program separately meets the requirements of subparagraphs (A) or (B). 8172.Management of major information technology projects (a)Cost, schedule, and performance informationThe Secretary of Veterans Affairs may not obligate or expend funds for any major information technology project that begins after the date of the enactment of this section unless the Secretary, acting through the Chief Information Officer, submits to the appropriate congressional committees a report containing information on the cost, schedule, and performance of such project. Each such report shall include, with respect to such project, the following:
(1)An estimate of acquisition, implementation, and life cycle costs. (2)An intended implementation schedule indicating significant milestones, initial operating capability, and full operating capability or completion.
(3)Key business, functional, or performance objectives. (b)Baseline (1)The Secretary shall use the information on the cost, schedule, and performance of a major information technology project included in the report under subsection (a) as the baseline against which changes or variances are measured during the life cycle of such project.
(2)The Secretary shall— (A)annually update the baseline of a major information technology project pursuant to subsection (c); and
(B)include such updated baseline in the documents providing detailed information on the budget for the Department that the Secretary submits to Congress in conjunction with the President's budget submission pursuant to section 1105 of title 31. (c)Changes and variances (1)Not later than 60 days after the date on which the Secretary identifies a change or variance described in paragraph (2) in the cost, schedule, or performance of a major information technology project, the Secretary, acting through the Chief Information Officer, shall submit to the appropriate congressional committees a notification of such change or variance, including a description and explanation for such change or variance.
(2)A change or variance in the cost, schedule, or performance of a major information technology project described in this paragraph is— (A)with respect to the acquisition, implementation, or life cycle cost of the project, or an increment therein, a change or variance that is 10 percent or greater compared to the baseline; 
(B)with respect to the schedule for achieving a significant milestone, initial operating capability, or final completion of the project, a change or variance that is 180 days or greater compared to the baseline; or (C)with respect to the performance, an instance where a key business, functional, or performance objective is not attained, or is not anticipated to be attained, in whole or in part.
(d)ManagementThe Secretary shall ensure that each major information technology project is managed by an interdisciplinary team including the following: (1)A project manager who is—
(A)certified in project management at level three by the Department or the Department of Defense pursuant to section 1701a of title 10, or who holds an equivalent certification by a private sector project management certification organization, as determined appropriate by the Secretary; and (B)an employee of the Office of Information and Technology of the Department or an employee of an element of the Department at which the project originates.
(2)A functional lead who is an employee of the element of the Department at which the project originates. (3)A technical lead who is an employee of the Office of Information and Technology of the Department.
(4)A contracting officer. (5)Sufficient other project management, functional, technical, and procurement personnel as the Secretary determines appropriate.
8173.Information technology activities of the Financial Services Center
(a)ManagementConsistent with sections 11302 and 11319 of title 40— (1)the Chief Information Officer of the Department shall—
(A)exercise authority over the management, governance, and oversight processes relating to information technology of the Financial Services Center of the Department, or such successor office; and (B)supervise the information technology employees and contractors of the Financial Services Center; and
(2)the Director of the Financial Services Center of the Department, or the head of such successor office, may not enter into a contract or other agreement for information technology or information technology services unless the contract or other agreement has been reviewed and approved by the Chief Information Officer. (b)OversightThe Chief Information Officer shall have oversight and operational authority over all information security practices of the Financial Services Center of the Department.
8174.Submission of annual reviews of information technologyThe Secretary, acting through the Chief Information Officer, shall submit to the appropriate congressional committees each annual review of the information technology portfolio of the Department conducted pursuant to section 11319(d)(3) of title 40. The first such annual review so submitted shall include a copy of each previous annual review conducted under such section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following:


Subchapter VI—Information technology projects and activities 
8171. Definitions. 
8172. Management of major information technology projects. 
8173. Information technology activities of the Financial Services Center. 
8174. Submission of annual reviews of information technology..
(c)Application; report
(1)Current and new projectsExcept as specifically provided in subsection (a) of section 8172 of title 38, United States Code, as added by subsection (a) of this section, such section 8172 shall apply with respect to major information technology projects that begin before, on, or after the date of the enactment of this Act. (2)Report on current projects (A)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees a report on each major information technology project that the Secretary is carrying out as of the date of the report. The report shall contain, with respect to each such project, information on the cost, schedule, and performance of such project as described in subsection (a) of such section 8172.
(B)DefinitionsIn this subsection, the terms appropriate congressional committees and major information technology project have the meanings given those terms in section 8171 of title 38, United States Code, as added by subsection (a) of this section.  3.Assessment of suitability of cloud migration investments (a)AssessmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, acting through the Chief Information Officer of the Department of Veterans Affairs, shall conduct an assessment, in accordance with guidance from the Office of Management and Budget, of all information technology investments of the Department of Veterans Affairs to determine the suitability of the investments for migration to a cloud computing service.
(b)Consistent mechanismThe Secretary, acting through the Chief Information Officer, shall establish a consistent and repeatable mechanism to track savings and cost avoidances from the— (1)migration of information technology investments to cloud computing services; and
(2)deployment of cloud computing services. 4.Report on information technology dashboard information (a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Chief Information Officer, shall submit to the appropriate congressional committees a report containing—
(1)an explanation of the ratings, rankings, and risk categorizations used by the Chief Information Officer pursuant to subparagraph (C) of section 11302(c)(3) of title 40, United States Code, with respect to the information technology dashboard of the Office of Management and Budget developed under such section; and (2)copies of supporting or explanatory information provided by the Chief Information Officer to the Office of Management and Budget with respect to submissions by the Chief Information Officer to the information technology dashboard for the fiscal year in which the report is submitted (other than information not otherwise made public pursuant to such section).
(b)Appropriate congressional committees definedIn section, the term appropriate congressional committees means— (1)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and
(2)the Subcommittees on Military Construction, Veterans Affairs and Related Agencies of the House of Representatives and the Senate.  